In an action, inter alia, to recover the proceeds of an insurance policy, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Amann, J.), dated June 12, 1990, which granted the motion of the defendant Allstate Insurance Company for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The record herein conclusively demonstrates that the plaintiffs’ sworn "proofs of loss” (Insurance Law § 3407) were not received by the defendant insurer within 60 days of the plaintiffs’ receipt of the defendant insurer’s demand therefor (see, Insurance Law § 3407; Igbara Realty Corp. v New York Prop. Ins. Underwriting Assn., 63 NY2d 201; Brostowin v *737Hanover Ins. Co., 154 AD2d 418). Apart from certain limited exceptions which are not applicable herein, it is well settled that the plaintiffs’ failure in this regard "constitutes an absolute defense to an action on an insurance policy” (Brostowin v Hanover Ins. Co., supra, at 419). Accordingly, the Supreme Court properly granted the defendant insurer’s motion for summary judgment (Igbara Realty Corp. v New York Prop. Ins. Underwriting Assn., supra). Mangano, P. J., Miller, O’Brien and Santucci, JJ., concur.